Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  PALM BEACH DIVISION

                                  CASE NO.


  NATALIE MAHARAJ,

                Plaintiff,

  v.

  HOME DEPOT U.S.A., INC.,

                Defendant.
                                              /

                             DEFENDANT’S NOTICE OF REMOVAL

         Defendant, Home Depot U.S.A., Inc., (“Home Depot” or “Defendant”), pursuant to 28

  U.S.C. §§ 1332, 1441, and 1446, hereby removes this action from the Fifteenth Judicial Circuit

  Court in and for Palm Beach County, Florida. The removal is based on diversity of citizenship,

  and this Court therefore has original subject matter jurisdiction over the case pursuant to 28

  U.S.C. § 1332(a). The specific grounds for removal are the following:

                              I.      STATEMENT OF THE CASE

         Plaintiff Natalie Maharaj filed a Verified Complaint against Home Depot in the Fifteenth

  Judicial Circuit Court in and for Palm Beach County, Florida, on or about July 17, 2019. The

  action is styled Natalie Maharaj v. Home Depot U.S.A., Inc. and Cristy Stillwagon, and is

  designated Case No. 502019-CA-009222XXXXMB (hereafter referred to as the “State Action”).

  Copies of all process, pleadings, and orders served upon Defendant in the State Action are

  attached hereto as Exhibit A.
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 13



         Defendant was first served with the Summons and Verified Complaint on October 11,

  2019. See Exhibit A.

         Co-Defendant, Christina Stillwaggon, is deceased, and no service was accomplished upon

  her or her estate’s personal representative or Guardian ad Litem.

         A hearing was conducted on May 12, 2020 with Fifteenth Judicial Circuit Court Judge

  James Martz, who dismissed Co-Defendant Stillwaggon from the case with prejudice, pursuant

  to Fla. R. Civ. P. 1.260.

         The only remaining parties in the case are Natalie Maharaj and Home Depot U.S.A., Inc.

                               II.       GROUNDS FOR REMOVAL

         This removal is based on diversity of citizenship pursuant to 28 U.S.C. §§ 1441(b) and

  1446(b)(3), through application of 28 U.S.C. § 1332(a). Pursuant to 28 U.S.C. § 1332(a), the

  State Court Action can be properly removed to this Court if (a) the amount in controversy

  exceeds $75,000 exclusive of interest and costs and, (b) there is complete diversity of citizenship.

     (a) The Amount in Controversy Exceeds $ 75,000.00.

         Pursuant to 28 U.S.C. § 1446(c)(2)(A), this Notice of Removal asserts that the amount in

  controversy is greater than $75,000.

         Plaintiff’s Verified Complaint demands an unspecified amount of damages under the

  Florida Civil Rights Act (FCRA), including back pay and benefits, compensatory damages, and

  attorney’s fees. See Exhibit A, Pl.’s Compl. ¶¶ 20, 23, and 26 (in the “Wherefore” clause

  following each paragraph).

         Where, as in the instant case, a plaintiff has made an unspecified demand for damages in

  state court, the removing defendant must establish only by a preponderance of the evidence that

  the amount in controversy exceeds the jurisdictional amount for diversity jurisdiction. Pretka v.


                                                   2
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 13



  Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010) (emphasis added); see also 28

  U.S.C. § 1446(c)(2)(B) (“removal of the action is proper on the basis of an amount in

  controversy asserted under subparagraph (A) if the district court finds by the preponderance of

  the evidence, that the amount in controversy exceeds the amount specified in section 1332(a).”).

  As such, the issue is whether, more likely than not, the amount in controversy exceeds $75,000.

         On November 1, 2019, Defendant served Plaintiff with interrogatories and asked Plaintiff

  to specify each element of damages that she is claiming in this case. See Defendant’s First Set of

  Interrogatories to Plaintiff, attached hereto as Exhibit B.

         On December 18, 2019, Plaintiff served her Answers to Defendant’s First Set of

  Interrogatories to Plaintiff. See Plaintiff’s Answers to Defendant’s First Set of Interrogatories

  attached hereto as Exhibit C. Plaintiff stated that she is claiming lost wages in the amount of

  $23,920 per year (i.e., $460.00 per week), plus “bonuses, value of benefits including health and

  life insurance, pensions loss, overtime pay loss, vacation pay, sick pay and holiday pay…”

         During the May 12, 2020 hearing, counsel for Plaintiff represented to the Court that

  Plaintiff has still not secured employment. Therefore, as of May 12, 2020, Plaintiff had accrued

  $65,780 in alleged economic losses. This does not account for the “bonuses” and other types of

  pay specified in her answers to interrogatories. Assuming trial were to occur nine months from

  the date of this removal notice,1 Plaintiff will have an additional $17,595 of claimed back pay,

  which, in total would amount to $83,375.

         Plaintiff is also seeking front pay or reinstatement under the FCRA. Front pay is a form

  of equitable relief awarded to a FCRA plaintiff in lieu of, or until, reinstatement. Brown v. Am.


  1
   This is a conservative estimate as the average time for a case to proceed to trial in the United
  States District Court for the Southern District of Florida is 15 months.


                                                    3
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 13



  Express Co., No. 09-CIV-61758, 2010 WL 527756, at *5 (S.D. Fla. Feb. 10, 2010). For amount-

  in-controversy purposes, such equitable relief is calculated as “the monetary value of the object

  of the litigation that would flow to the plaintiff” if the requested relief is granted. Leonard v.

  Enterprise Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002).

         In the event that the Plaintiff can show that reinstatement is not feasible and this Court

  considers the issue of front pay, an award of one or two years of front pay is not uncommon in

  employment discrimination cases. See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1349

  (11th Cir. 2000) (affirming front pay award of one year in an employment discrimination case

  under ADEA and FCRA); Brown v. Cunningham Lindsey U.S., Inc., No. 305CV141J32HTS,

  2005 WL 1126670, at *5 (M.D. Fla. May 11, 2005) (assuming one year of front pay when

  determining amount in controversy in an employment discrimination/retaliation lawsuit under the

  FCRA); see also Whittlesey v. Union Carbide Corp., 742 F.2d 724 (2d Cir. 1984) (affirming

  award of 4 years front pay in an ADEA case). In this case, if Plaintiff were to prevail at trial and

  the Court were to award her one year of front pay, she would recover an additional $23,920.

         In addition, Plaintiff seeks an unspecified amount of compensatory damages.

  Compensatory damages under the FCRA are uncapped and unlimited. See Fla. Stat. § 760.11(5).

  There is also no legal certainty at this time that Plaintiff will be unable to recover such damages.

  See Munoz, 223 F.3d at 1348 (affirming $150,000 compensatory damages jury award in an

  employment discrimination FCRA case); Hill v. Xerox Corp., 998 F. Supp. 1378, 1384 (N.D.

  Fla. 1998) (upholding a jury award of $457,000 for emotional distress).

         Plaintiff is also seeking recovery of attorney’s fees. Attorney’s fees are authorized by the

  FCRA, and may therefore be claimed in this case. See Fla. Stat. § 760.11(5). Accordingly,

  Plaintiff’s potential attorney’s fees must be included in estimating the amount in controversy.


                                                   4
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 5 of 13



  See Field v. Nat’l Life Ins. Co., No. 8:00CV-989-T-24TBM, 2001 WL 77101, at *4 (M.D. Fla.

  Jan. 22, 2001).

          Courts have found that reasonable hourly rates in Southern Florida for attorneys handling

  FCRA cases can range anywhere from $175 to $350 per hour. See Holland v. Gee, No. 8:08-

  CV-2458-T-33AEP, 2012 WL 5845010, at *5 (M.D. Fla. Oct. 23, 2012) (awarding plaintiff $175

  and $350 per hour for attorney fees depending on experience level of counsel). As such, attorney

  fees in employment cases often alone exceed the jurisdictional threshold of $75,000. See Mock

  v. Bell Helicopter Textron, Inc., No. 6:04-CV-1415, 2010 WL 5066121 (M.D. Fla. Sept. 3, 2010)

  (awarding plaintiff $342,207.81 in attorney fees in age discrimination case); EEOC v. Enterprise

  Leasing Co., Inc., No. 8:00-CV-2012-T-24-EAD, 2003 WL 21659097, at * 8 (M.D. Fla. May 16,

  2003) (intervening attorney was awarded $77,165.00 for work performed in a non-complex case

  by lead counsel even after reducing lead counsel’s hourly rate, the number of hours billed, and

  adjusting the lodestar.). Should Plaintiff prevail at trial, it is likely that her attorney’s fees alone

  would exceed $75,000.

          Whatever the individual amounts, it is clear that Plaintiff’s claimed lost wages, alone,

  will be more than $75,000 by the time of trial. This amount, plus additional amounts for front

  pay, compensatory damages, and attorney’s fees and costs, when all combined, clearly push the

  amount in controversy well beyond the $75,000 requirement. For these reasons, it is more likely

  than not that the amount in controversy threshold is satisfied. Thus, the amount in controversy in

  this matter, more likely than not, exceeds the $75,000.00 jurisdictional threshold pursuant to 28

  U.S.C. § 1332(a).




                                                     5
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 6 of 13



     (b) Complete Diversity of Citizenship Exists between Plaintiff and the Properly Named
         Defendant

         Plaintiff is a resident of Florida, and is a citizen of Florida for diversity purposes. See

  Exhibit A, Pl’s. Compl. ¶ 3.

         Pursuant to 28 U.S.C. § 1332(c), for the purposes of determining diversity of citizenship,

  a corporation is deemed to be a citizen of the State where it is incorporated and where it has its

  principal place of business. Defendant Home Depot is incorporated in the State of Delaware

  with its principal place of business in Atlanta, Georgia. See Exhibit D, Declaration of Penny

  Paladino. ¶ 3. Thus, Home Depot is a citizen of Delaware and Georgia for purposes of

  determining diversity of citizenship.

     (c) Christina Stillwaggon’s Citizenship Should be Disregarded.

         Although co-Defendant Stillwaggon was, upon information and belief, a citizen of

  Florida, her citizenship should be ignored for purposes of determining diversity jurisdiction

  under 28 U.S.C. § 1332, because she was dismissed from the State Court Action with prejudice,

  and, because no claims have been initiated by Plaintiff against Ms. Stillwaggon’s estate within

  the requisite timeframe. As further discussed below, Plaintiff is deemed improperly joined for

  the purposes of this Notice of Removal. See Triggs v. John Crump Toyota, Inc., 154 F.3d 1284,

  1287 (11th Cir. 1998) (“Fraudulent joinder is a judicially created doctrine that provides an

  exception to the requirement of complete diversity.”).

         Improper or fraudulent joinder is determined as of the time of removal. Pacheco de Perez v.

  AT&T Co., 139 F.3d 1368, 1380-81 (11th Cir. 1998). The test is whether there is no reasonable

  possibility that state law will impose liability on the non-diverse defendant. Filla v. Norfolk So. Ry.

  Co., 336 F.3d 806, 810-11 (8th Cir. 2003); Jackson v. Bank of Am., N.A., 594 F. App’x 953, 956




                                                    6
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 7 of 13



  (11th Cir. 2014), cert. denied, 135 S. Ct. 2895 (2015). If that test is met, then the non-diverse

  defendant is ignored for purposes of determining diversity. Id.

         In this case, there is no possibility that Plaintiff can state a claim against co-Defendant

  Stillwaggon. Ms. Stillwaggon was dismissed in the State Court Action with prejudice and is no

  longer a party to this lawsuit; and Plaintiff is now time-barred from pursuing any claims against

  Ms. Stillwaggon’s estate pursuant to the applicable statute of repose. See Cogan v. Allianz Life

  Ins. Co. of North American, 592 F. Supp. 2d 1349, 1355 (N.D. Ala. 2008) (dismissal of non-

  diverse defendant constitutes fraudulent joinder for the purposes of establishing diversity of

  citizenship where claims against the non-diverse defendant were time-barred); Byrnes v. Small,

  60 F. Supp. 3d 1284, 1288-89 (M.D. Fla. 2014) (statute of repose defense supported Court’s

  finding of fraudulent joinder).

         Christina Stillwaggon passed away on November 1, 2017, and, although her death was

  suggested on the record in November 2019, she was not substituted within 90 days as required by

  Fla. R. Civ. P. 1.260. This Rule states, in relevant part, the following: “Unless the motion for

  substitution is made within 90 days after the death is suggested upon record… the action shall be

  dismissed as to the deceased party.” (emphasis added). See also Nationwide Mutual Fire Ins. Co.

  v. Holmes, 352 So. 2d 1233, 1234 (Fla. 4th DCA 1977) (dismissal for failing to substitute the

  decedent within 90 days was “mandatory.”). After the Suggestion of Death remained on file for

  six months without any action by Plaintiff, the Fifteenth Judicial Circuit Court dismissed

  Stillwaggon from the case on May 12, 2020.

         During the May 12 hearing, counsel for Plaintiff advised that he was going to open an

  estate for Christina Stillwaggon and then file a claim against her in probate court. He admitted

  that Plaintiff had not yet pursued any relief against Ms. Stillwaggon in probate court as a


                                                   7
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 8 of 13



  prospective creditor for the relief sought in this lawsuit. Plaintiff is precluded from seeking relief

  against Ms. Stillwaggon’s estate at this juncture, however, pursuant to Fla. Stat. § 773.710.

         Fla. Stat. § 773.710 states, in pertinent part, the following: “2 years after the death of a

  person, neither the decedent’s estate, the personal representative, if any, nor the beneficiaries

  shall be liable for any claim or cause of action against the decedent.” In other words, Plaintiff is

  categorically foreclosed from obtaining any relief from Christina Stillwaggon’s estate, given the

  extensive passage of time since her death.

         The Fourth District Court of Appeal, which is binding on the State Court Action,

  concluded that this limitation amounted to a statute of repose, rather than a statute of limitations,

  creating an “absolute deadline beyond which no claim may be entertained.” Comerica Bank v.

  SDI Operating Partners, 673 So. 2d 163, 165 (Fla. 4th DCA 1996) (holding that the pursuit of

  claims against a decedent’s estate in probate court, following a timely-filed civil action, were

  time-barred under the applicable statute of repose). Indeed, “there is no authority anywhere in

  the probate code to extend the 2-year period of section 733.710.” Id. at 166. This statute bars

  “untimely claims without any action by the opponent and deprive[s] the court of the power to

  adjudicate them.” Id. This statute “creates a self-executing, absolute immunity…” Id. See also

  Interim Healthcare of Northwest Fla., Inc. v. Estate of Ries, 910 So.2d 329, 330 (Fla. 4th DCA

  2005) (affirming dismissal of claim against probate estate as “jurisdictionally barred” by the

  statute of repose); In re Estate of Fleming, 786 So.2d 660, 661 (Fla. 4th DCA 2001) (denying

  creditor from pursuing claim against estate, even though the estate was not opened for probate

  until two years after the decedent’s death; the Fourth District Court of Appeal reasoned that Fla.

  Stat. § 773.710 was a statute of repose “that the court lacks the power to avoid.”) (internal

  citations omitted).


                                                    8
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 9 of 13



         The Florida Supreme Court adopted the holding in Comerica Bank in 2000. See May v.

  Ill. Nat’l Ins. Co., 771 So. 2d 1143 (Fla. 2000). In doing so, the Florida Supreme Court likewise

  held that the statute created an “immunity from liability,” and that it “represent[ed] a decision by

  the legislature that 2 years from the date of death is the outside time limit to which a decedent’s

  estate in Florida should exposed by claims on the decedent’s assets.” Id. at 1155-56. The Court

  held further that the statute is a “jurisdictional statute of nonclaim that is not subject to waiver or

  extension in the probate proceedings.” Id. at 1150.

         In short, even if the Plaintiff were able to open up an estate and file her claim in probate

  court today, she would be time-barred under the applicable statute of repose because Christina

  Stillwaggon passed away well over two years ago. Because Plaintiff failed to timely initiate a

  claim in probate court, there is no possibility that she can recover anything from her estate now.

                                            III.    VENUE

         Venue is proper in the United States District Court for the Southern District of Florida

  because the case is being removed from the Circuit Court in and for Palm Beach County, Florida.

  See 28 U.S.C. § 1446(b)(3).

                          IV.     CONSENT OF OTHER DEFENDANTS

         Only Home Depot has been served with initial process and it consents to the removal of

  this action. Co-Defendant Stillwaggon was never served with initial process. Under 28 U.S.C. §

  1446(b)(2)(A), “all defendants who have been properly joined and served must join in or consent

  to the removal of the action.” Because neither Stillwaggon nor any representative acting on her

  behalf were served, her consent is not required. See also Dasma Investments, LLC v. Realty

  Associates Fund III, L.P., 459 F.Supp.2d 1294, 1299 (S.D. Fla. 2006).




                                                    9
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 10 of 13



          Moreover, Stillwaggon’s consent to removal is also not necessary because she was

   improperly joined in this action. Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993)

   (“[A]s a general rule, removal requires the consent of all co-defendants. In cases involving

   alleged improper or fraudulent joinder of parties, however, application of this requirement to

   improperly or fraudulently joined parties would be nonsensical, as removal in those cases is

   based on the contention that no other proper defendant exists.”).

                                 V.      TIMELINESS OF REMOVAL

          28 U.S.C. § 1446(b)(3) provides:

                  [I]f the case stated by the initial pleading is not removable, a notice
                  of removal may be filed within 30 days after receipt by the
                  defendant, through service or otherwise, of a copy of an amended
                  pleading, motion, order or other paper from which it may first be
                  ascertained that the case is one which is or has become removable.

          Here, the case stated by the initial pleading was not removable on its face because, at the

   outset, there was not complete diversity of citizenship and Defendant could not determine, with

   certainty, whether Christina Stillwaggon had been fraudulently or improperly joined.

          On May 12, 2020, the Court dismissed Christina Stillwaggon with prejudice pursuant to

   Fla. R. Civ. P. 1.260. During that same hearing, counsel for Plaintiff admitted that Plaintiff had

   not pursued any claims against Christina Stillwaggon in probate court. It was not until the May

   12 hearing that Defendant was able to unequivocally confirm that no reasonable possibility

   existed for liability on the non-diverse defendant.

          The thirty days allotted for removal by 28 U.S.C. § 1446(b) will expire on or about June

   11, 2020. Moreover, the one year period for removal under 28 U.S.C. § 1332, as prescribed by

   28 U.S.C. § 1446(c), will expire on July 17, 2020, which is one year from the date in which

   Plaintiff filed her Verified Complaint.


                                                     10
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 11 of 13



          Because this Removal is being filed within thirty days of May 12, 2020, it is timely.

                   VI.     ATTACHMENT OF STATE COURT PLEADINGS

          Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served upon

   the Defendant in the State Court Action is annexed hereto as Exhibit A.

                  VII.   NOTICE OF REMOVAL GIVEN TO STATE COURT

          Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed with the

   Fifteenth Judicial Circuit Court in and for Palm Beach County, Florida. See Exhibit E.

   Date: May 29, 2020.

                                                     Respectfully submitted,

                                                     OGLETREE, DEAKINS, NASH,
                                                     SMOAK & STEWART, P.C.
                                                     9130 S. Dadeland Boulevard
                                                     Suite 1625
                                                     Miami, Florida 33156
                                                     Telephone: 305.374.0506
                                                     Facsimile: 305.374.0456


                                                    Kelly M. Peña
                                                    Christopher P. Hammon
                                                    Florida Bar No. 176753
                                                    chris.hammon@ogletreedeakins.com
                                                    Kelly M. Peña
                                                    Florida Bar No. 106575
                                                    kelly.pena@ogletreedeakins.com

                                                    Counsel for Defendant,
                                                    Home Depot U.S.A., Inc.




                                                  11
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 12 of 13



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached

   Service List in the manner specified, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.

                                                      Kelly M. Peña
                                                      Kelly M. Peña




                                                    12
Case 9:20-cv-80868-WPD Document 1 Entered on FLSD Docket 05/29/2020 Page 13 of 13



                                       SERVICE LIST
                        Natalie Maharaj v. Home Depot U.S.A., Inc.
               United States District Court for the Southern District of Florida
                                     Palm Beach Division
                                         CASE NO.:

                                               Isidro M. Garcia
                                               isidrogarcia@garcialaborlaw.com
                                               Garcia Law Firm, P.A.
                                               120 South Olive Avenue
                                               Suite 401
                                               West Palm Beach, FL 33401
                                               Telephone: 561.832.7732
                                               Facsimile: 561.832.7137

                                               Counsel for Plaintiff, Natalie Maharaj

                                               Method of Service: CM/ECF


                                               Christopher P. Hammon
                                                chris.hammon@ogletreedeakins.com
                                               Kelly M. Peña
                                                Kelly.pena@ogletreedeakins.com
                                               OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, P.C.
                                               9130 S. Dadeland Boulevard
                                               Suite 1625
                                               Miami, Florida 33156
                                               Telephone: 305.374.0506
                                               Facsimile: 305.374.0456

                                               Counsel for Defendant,
                                               Home Depot U.S.A., Inc.




                                                                                        42856404.1




                                              13
